ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 11 INSUREDBOND NUMBER Pear Tree Funds87097111B EFFECTIVE DATEBOND PERIODAUTHORIZED REPRESENTATIVE December 1, 2011June 1, 2011 to June 1, 2012/S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that the name of the Insured identified in Item 1 of the Declarations, Name of Insured, as o Pear Tree Emerging Markets Fund, a series of Pear Tree Funds is changed to: o Pear Tree PanAgora Dynamic Emerging Markets Fund, a series of Pear Tree Funds RN8.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 12 INSUREDBOND NUMBER Pear Tree Funds87097111B EFFECTIVE DATEBOND PERIODAUTHORIZED REPRESENTATIVE June 1, 2012June 1, 2011 to August 1, 2012/S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that the expiration date of the Bond Period set forth in Item 2 of the Declarations is hereby amended to be 12:01 a.m. on August 1, 2012 Standard Time at the Principal Address as set forth in Item 1 of the Declarations. RN9.0-01 (10/08) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
